Citation Nr: 1112618	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10- 04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for mid-lumbar osteoarthritis with a mild rotary scoliosis of the mid-lumbar spine with complaints of pain and right foot numbness (low back disability). 

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to December 1967.  In addition, he served in the United States Navy Reserves from June 1973 to June 1979 and from December 1992 to December 2002, which included active duty for training (ACDUTRA) from April 14 to 30, 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a videoconference hearing at the RO before the undersigned in February 2011.  A transcript of the proceeding is of record. 

The issue has been recharacterized as entitlement to service connection for a low back disability,  is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In a December 2006 decision, the Board denied service connection for a low back disability.  That decision is now final.

2.  The evidence presented since December 2006 relates to an unestablished fact necessary to establish the claim, and, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

CONCLUSION OF LAW

New and material evidence has been received since the December 2006 Board decision and the criteria to reopen the Veteran's claim for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims he injured his back during his period of ACDUTRA from April 14 to 30, 2000, and that he has had lower back pain ever since.

The Veteran's service treatment records show that he was seen during ACDUTRA for low back pain.  The examiner noted point tenderness to the left side with no signs of spasm and with relief from changing positions or removing gear.  He was diagnosed with muscle strain to the lumbar region, prescribed Motrin, and given information on the medication.  He was to return for treatment if the symptoms increased or worsened.  He continued on full duty, without restriction, and nothing indicates he returned for additional treatment in the 8 remaining days of that ACDUTRA.  

At his next physical examination in February 2001, neither the Veteran nor the examiner noted any back complaints, and his January 2002 annual certificate of physical condition indicates the Veteran had not been under a physician's care since January 2001 and that he had no physical defects that might restrict his performance on active duty.  In an April 2002 chiropractic record (two years after ACDUTRA), the Veteran was being seen for low back pain and sciatica that had arisen four weeks earlier.  

A VA examination was conducted in June 2003.  The VA examiner noted that the Veteran has mid-lumbar osteoarthritis with a mild rotary scoliosis of the mid-lumbar spine, and that the low back strain during ACDUTRA was a temporary exacerbation of his spinal arthritis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service connection for a low back disorder, the veteran must meet three requirements: (1) the existence of a current low back disorder; (2) the low back disorder was incurred or aggravated during active military service; and (3) a causal relationship exists between the current low back disorder and the inservice low back disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  38 C.F.R. § 3.306(a).

Regarding periods of ACDUTRA, a veteran is not entitled to the presumption of sound condition at entrance to service and the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service.  38 U.S.C.A. § 1111, 1153; 38 C.F.R. § 3.306, 3.307.

The RO denied the claim of service connection for a low back disability in an August 2003 rating decision.  The Veteran filed a timely appeal to the Board which denied the claim in a December 2006 decision, finding that the Veteran's current low back disability is not related to his active service or ACDUTRA.  That decision is final.

In February 2009, the Veteran petitioned to reopen the claim.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO's action regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been received since the December 2006 Board decision.  Specifically, the treatment note from Frank Toppo, M.D., dated in June 2009.  The Veteran sought treatment for a sore throat, cough, and watery eyes.  The physician stated that the Veteran's back pain was the result of injuries sustained while serving in the military.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim when considered with the previous evidence.  Therefore, new and material evidence has been received.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.  However, additional development is needed prior to a resolution of the claim on the merits.




ORDER

New and material evidence has been received and the claim for service connection a low back disability is reopened; to this extent, the appeal is granted.


REMAND

A VA examination with opinion regarding whether the Veteran's low back disability was either caused or aggravated by service, particularly ACDUTRA during  April  2000, is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate specialist to assess the current nature of his low back disability.  The claims folder, and a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination and that review should be noted in the examination report.  A rationale should be provided for all opinions expressed.  The examiner should determine whether the Veteran has a current low back disability and, if so, provide opinions on the following:

(a)  Whether it is at least as likely as not that the Veteran's current low back disability was incurred during his ACDUTRA in April 2000;

(b)  Whether it is at least as likely as not that the Veteran had a low back disability prior to beginning his ACDUTRA;

(c)  If so, whether it is at least as likely as not (50 percent or greater probability) that the low back disability shown prior to service underwent a permanent increase in underlying pathology, as opposed to a mere temporary increase in symptomatology, during or as a result of the Veteran's service;

(d)  If so, was the permanent increase in the underlying pathology due to normal progression of the disorder?  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.); and

(e)  Address and discuss the opinions of the examiner who conducted the June 2003 VA examination, and the June 2009 treatment from Dr. Toppo.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


